EXHIBIT 32.2 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of 10-K of Maydao Corporation, (the “Company”) on 10-K for the year ended December 31, 2010 as filed with the Securities and Exchange Commission (the “Report”), I, Richard R. Ivanovick, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 23, 2011 /s/Richard R Ivanovick Richard R. Ivanovick Chief Financial Officer
